Case: 11-60033     Document: 00511572214         Page: 1     Date Filed: 08/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2011
                                     No. 11-60033
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GEORGE WILSON,

                                                  Plaintiff-Appellant

v.

TREY EVANS; SAM ABRAHAM; STEPHANIE GRAY; JON M. BARNWELL;
GRAY EVANS,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:10-MC-4


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        George Wilson, Mississippi prisoner # 36631, moves for leave to proceed
in forma pauperis (IFP) on appeal. By his motion, Wilson is challenging the
district court’s certification that his appeal is not taken in good faith. Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into a litigant’s
good faith “is limited to whether the appeal involves ‘legal points arguable on




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60033    Document: 00511572214      Page: 2    Date Filed: 08/15/2011

                                  No. 11-60033

their merits (and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983).
      The district court dismissed the instant action because Wilson is barred
from proceeding IFP pursuant to the three-strikes bar of 28 U.S.C. § 1915(g) and
because he had failed to demonstrate that he was under imminent danger of
serious physical injury, as is required to avoid application of the bar. Wilson
concedes that he has three strikes within the meaning of § 1915(g) but argues
that the bar should not apply to him because it violates his equal protection
rights and his right of access to the courts, resulting in a miscarriage of justice.
The argument is without merit. See Carson v. Johnson, 112 F.3d 818, 821 (5th
Cir. 1997).
      Wilson fails to brief any argument that he is under imminent danger of
serious physical injury or otherwise challenging the district court’s
determination that he had failed to make such a showing. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). He has thus abandoned any challenge to
the district court’s reasons for dismissal. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, the motion
to proceed IFP is DENIED, and the appeal is DISMISSED as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2. Wilson is CAUTIONED that
any future frivolous filings will subject him to sanctions.




                                         2